                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF TENNESSEE
                                          NASHVILLE DIVISION

ARNOLD FISHON, LILLY PEREZ, and TANA
PARKER on behalf of themselves and all others
similarly situated,                                        Case No. 3:19-cv-00816
                       Plaintiffs,
                                                           FIRST AMENDED
              v.                                           CLASS ACTION COMPLAINT

                                                           Demand for Jury Trial
MARS PETCARE US, INC.,

                       Defendant.
         Plaintiffs Arnold Fishon, Lilly Perez, and Tana Parker (collectively, “Plaintiffs”), acting

  on behalf of themselves and all others similarly situated, bring this action for damages and

  equitable relief against Mars Petcare US, Inc. (“Defendant”).

                                        NATURE OF THE CASE

         1.        Defendant designed, manufactured, distributed, marketed, and sold IAMS

  Proactive Health Sensitive Skin & Stomach Grain-Free Recipe with Chicken & Peas (“IAMS

  Food”) to Plaintiffs and Class Members.

         2.        Dogs can—and often do—have allergic reactions to certain foods, including those

  that contain grains, such as corn, wheat, or soy. Accordingly, an important consideration for
  consumers, including Plaintiffs and Class Members, when purchasing pet foods is that certain

  ingredients are omitted from their pet’s food.

         3.        Consumers are willingly to pay a premium for IAMS Food because they rely on

  Defendant’s representations that IAMS Food is specifically formulated for the particular health

  needs of their dogs, that IAMS Food conforms to its ingredient list, and that IAMS adheres to

  quality and manufacturing standards.

         4.        However, independent testing of IAMS Food confirms that Defendant’s

  representations about its formulation and ingredients are false. Contrary to the claims on its



                                                   1
     Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 1 of 30 PageID #: 119
packaging, IAMS Food does, in fact, contain significant amounts of both corn (a grain) and soy

protein.

                                         THE PARTIES

          5.    Plaintiff Arnold Fishon is a citizen of New York and resides in Hauppage (Suffolk

County).

          6.    Plaintiff Lilly Perez is a citizen of Tennessee and resides in Middleton Loop

(Hardeman County).

          7.    Plaintiff Tana Parker is a citizen of Virginia and resides in Accomac (Accomack

County).

          8.    Defendant Mars Petcare US, Inc. is a for-profit corporation, organized and existing

under the laws of the State of Delaware. Defendant has its National Headquarters in Franklin

(Williamson County), Tennessee. Defendant designs, manufactures, markets, and sells IAMS

Food online and through third-party retailers throughout the United States.

                                 JURISDICTION AND VENUE

          9.    This Court has jurisdiction over this action under the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d). There are at least 100 members in the proposed class, the

aggregated claims of the individual class members exceed the sum or value of $5,000,000.00

exclusive of interest and costs, and some of the members of the proposed class are citizens of states
different from Defendant.

          10.   This Court may exercise jurisdiction over Defendant Mars Petcare US, Inc. because

its headquarters is located in Tennessee and it is registered to conduct business in Tennessee.

          11.   Defendant has sufficient minimum contacts in Tennessee. Defendant intentionally

avails itself of the markets within Tennessee through the promotion, sale, marketing, and

distribution of the IAMS Food, which renders this Court’s exercise of jurisdiction necessary and

proper.

          12.   Venue is proper in this District under 28 U.S.C. § 1391 because Defendant is
headquartered here.

                                                 2
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 2 of 30 PageID #: 120
                                    FACTUAL ALLEGATIONS

    Plaintiff Arnold Fishon

       13.     Plaintiff Arnold Fishon purchased a 4 lb. bag of IAMS Food for approximately $13,

three times every month starting in 2016. He also purchased a bag from Amazon on January 15,

2019 for $10.94.

       14.     Plaintiff Fishon fed IAMS Food to his dog, Melina (a 3-year old beagle mix).

       15.     Plaintiff Fishon later discovered that the IAMS Food he purchased for Melina was

not made with a “Grain Free Recipe,” that Defendant’s “No Grains” and “No Soy” representations

were false, that IAMS Food is not actually “[t]ailored for dogs with grain sensitivities,” and that

IAMS Food is not “without any corn” as IAMS specifically represents on the front and back of its

packaging as well as on the product website.

       16.     In 2019, Plaintiff Fishon stopped feeding Melina IAMS Food when Melina began

having stomach issues, diarrhea, and whimpering after eating.

       17.     Prior to purchasing the IAMS Food, Plaintiff Fishon reviewed the product

packaging. It touted that the product featured a “Grain Free Recipe” containing “No Grains” and

“No Soy.” According to the packaging, IAMS Food is “[t]ailored for dogs with grain sensitivities,”

and made “without any corn.” Plaintiff Fishon relied upon these representations in deciding to

purchase IAMS Food.
       18.     Plaintiff Fishon also conducted independent online research.         This included

reviewing similar grain-free representations made on IAM’s website, researching WebMd for

information regarding how certain ingredients (especially grain) may negatively affect dogs, and

watching videos of focus groups discussing the benefits of grain-free food for dogs. Plaintiff

Fishon relied upon the grain-free representations on Defendant’s website in deciding to purchase

IAMS Food.

       19.     During this same period time, based on the false and misleading claims, warranties,

representations, advertisements, and other marketing by Defendant, Plaintiff Fishon reasonably
believed that IAMS Food contained not grain, corn, or soy protein.

                                                3
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 3 of 30 PageID #: 121
       20.     Plaintiff Fishon relied on Defendant’s misrepresentations and omissions in

choosing to purchase IAMS Food, and would not have purchased it over alternative products, or

would have paid substantially less for it, had he known that Defendant’s representations about its

ingredients were false and misleading.

       21.     Based on Defendant’s misrepresentations, omissions and deceptive conduct,

Plaintiff Fishon purchased a product that had less value than what he paid, and he has accordingly

suffered legally cognizable damages proximately caused by Defendant’s misconduct.

    Plaintiff Lilly Perez

       22.     Plaintiff Lilly Perez purchased IAMS Food every two weeks from PetSmart and

spent approximately $600 in total on the food.

       23.     After feeding her dog IAMS Food, Plaintiff Perez discovered that the food was not

a “Grain Free Recipe,” that Defendant falsely represented it contained “No Grains” and “No Soy,”

that the product was not “[t]ailored for dogs with grain sensitivities,” and that the product was not

“without any corn” as was represented on the front and back of the packaging that she purchased.

       24.     Prior to purchasing the IAMS Food, Plaintiff Perez reviewed the product

packaging. It touted that the product featured a “Grain Free Recipe” containing “No Grains” and

“No Soy.” According to the packaging, IAMS Food is “[t]ailored for dogs with grain sensitivities”

and made “without any corn.” Plaintiff Perez relied upon these representations on the packaging
in deciding to purchase IAMS Food.

       25.     Plaintiff Perez has a PhD in animal husbandry and conducted extensive research

online regarding the benefits of the IAMS Food prior to purchasing the product for her dog. On

the internet, she found additional representations from Defendant that IAMS Food is “Grain Free”

and “Soy Free.” Plaintiff Perez specifically relied on those representations in deciding to purchase

the product.

       26.     During that time, based on the false and misleading claims, warranties,

representations, advertisements, and other marketing by Defendant, Plaintiff Perez reasonably
believed that IAMS Food contained no grain, corn, or soy protein. Plaintiff Perez relied on

                                                 4
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 4 of 30 PageID #: 122
Defendant’s misrepresentations and omissions in making the purchases, and would not have

purchased it over alternative products, or would have paid substantially less for it, had she known

that Defendant’s representations were false and misleading.

       27.     Based on Defendant’s misrepresentations, omissions and deceptive conduct,

Plaintiff Perez purchased a product that had less value than what she paid, and she has accordingly

suffered legally cognizable damages proximately caused by Defendant’s misconduct.

    Plaintiff Tana Parker

       28.     Plaintiff Parker purchased an 8 lb. bag of IAMS Food three to four times every

month from approximately 2013 to mid-2018.

       29.     After purchasing this dog food, Plaintiff Parker fed it to her dogs Cooter, a 6-year

old boxer, and Bella, a 9-year old boxer

       30.     After feeding the IAMS Food to her dogs, Plaintiff Parker discovered that it was

not a “Grain Free Recipe,” that Defendant misleadingly advertised it as containing “No Grains”

and “No Soy,” that it was not “[t]ailored for dogs with grain sensitivities,” and it is not made

“without any corn” as was represented on the front and back of the packages that she purchased,

as well as on the product website.

       31.     In mid-2018, Plaintiff Parker stopped feeding her dogs IAMS Food when they

started showing symptoms of allergies and began to itch. Plaintiff Parker went to the vet ten times
to try and understand what caused her dogs itching.

       32.     Prior to purchasing the IAMS Food, Plaintiff Parker reviewed the product

packaging. It touted that the product featured a “Grain Free Recipe” containing “No Grains” and

“No Soy.” According to the packaging, IAMS Food is “[t]ailored for dogs with grain sensitivities”

and was made “without any corn.” Plaintiff Parker relied upon these representations on the

packaging in deciding to purchase IAMS Food.

       33.     Also, prior to purchasing the IAMS Food, Plaintiff Parker research IAMS Food

online and found similar representations from Defendant on the product website. Plaintiff Parker
also relied upon these representations in deciding to purchase IAMS Food.

                                                5
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 5 of 30 PageID #: 123
          34.   During that time period, based on the false and misleading claims, warranties,

representations, advertisements, and other marketing by Defendant, Plaintiff Parker reasonably

believed that IAMS Food did not contain any grain, corn, or soy protein. Plaintiff Parker relied

on Defendant’s representations and omissions in deciding to purchase IAMS Food, and would not

have purchased it over alternative products, or would have paid substantially less for it, had she

known that Defendant’s representations of the ingredients were false and misleading.

          35.   Based on Defendant’s misrepresentations, omissions and deceptive conduct,

Plaintiff Parker purchased a product that had less value than what she paid, and she has accordingly

suffered legally cognizable damages proximately caused by Defendant’s misconduct.

                       The “Grain Free” and “Soy Free” Misrepresentations

          36.   As described above and below, Defendant has engaged in an extensive, nationwide,

uniform marketing and advertising campaign that misrepresents, among other things, the

ingredients and benefits of IAMS Food.

          37.   Defendant proudly declares the benefits of IAMS Food on its website, which states:

“Our quality, easily digestible ingredients provide your dog with healthy skin, a healthy coat, and

strong bones.”1

          38.   Defendant highlights as IAMS Food’s primary selling point that it contains “No

Wheat, No Soy, No Artificial Preservatives,” and claims that the product has a “Grain Free
Recipe.”2




1
  Iams Proactive Health Grain Free Dry Dog Food Recipe with Real Chicken and Peas, IAMS,
https://www.iams.com/dog-food/proactive-health-dry-dog-food-grain-free-chicken-peas     (last
visited July 18, 2019). This webpage has been removed from the Defendant’s website since this
action was commenced.
2
    See id.

                                                 6
      Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 6 of 30 PageID #: 124
        39.     As a selling point, Defendant also touts that IAMS Food is “[t]ailored for dogs with

grain sensitivities.”




                                                 7
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 7 of 30 PageID #: 125
       40.     Defendant’s product has “Grain Free” and “Tailored for Dogs with Grain

Sensitivities” prominently displayed on the front of each bag.




       41.     On the back of each bag, it states “Why IAMS Grain Free Recipe? Not all dogs are
the same, so why feed them the same generic food? The IAMS brand understands that dogs with

grain sensitives have unique needs. That’s why we’ve crafted our grain free recipe without any

corn, wheat or soy, and added a tailored blend of wholesome fiber and natural prebiotics to support

healthy digestion. This premium, grain free recipe will allow your dog to be at their best, today

and every day.”




                                                8
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 8 of 30 PageID #: 126
     42.   In addition, the back of the IAMS Food bag prominently states: “GRAIN FREE

RECIPE” and “NO GRAINS[.]”




                                        9
  Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 9 of 30 PageID #: 127
           43.     As discussed throughout this Complaint, Defendant’s representations about the

IAMS Food ingredients are false.

           44.     Defendant represents that IAMS Food is “GRAIN FREE” and contains “NO SOY.”

           45.     However, independent testing has revealed that IAMS Food does in fact contain

significant amounts of corn, rice, wheat, and soy.3

           46.     Defendant misrepresents the ingredients of IAMS food in order to collect a price

premium from unsuspecting consumers.

            Defendant’s Misrepresentations and Omissions are Material to Consumers

           47.     Although pet foods vary in quality of ingredients, formula, manufacturing

processes, and inspection quality, many dog owners choose to pay a premium to provide their dogs

a grain-free and soy-free diet. They do so to accommodate their dogs’ food allergies or to provide

additional health benefits to their dogs.

           48.     Indeed, Defendant emphasizes the grain-free and soy-free characteristics of IAMS

Food in its marketing, touting the benefits that this formulation provides for dogs that consume its

food. When pet owners buy grain-free and soy-free dog food, they often do so for nutritional or

health reasons, such as to prevent a health issue or address nutritional deficiency that their dogs

may be experiencing.

           49.     When products, such as IAMS Food, contain non-conforming ingredients, it defeats
the very purpose of buying “grain-free” and “soy-free” products.

           50.     Defendant’s omissions and representations are not only material but also false,

misleading, and reasonably likely to deceive the public. This is true especially in light of the long-

standing campaign by Defendant to market IAMS Food as healthy and beneficial to dogs who have

“unique needs” and “grain sensitivities,” to induce consumers such as Plaintiffs to purchase the

products.

           51.     Defendant’s statements, partial disclosures, and omissions are false, misleading,

and crafted to deceive the public into believing that IAMS Food contains no grain, corn, or soy.
3
    A copy of the testing results is attached as Exhibit A.

                                                        10
     Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 10 of 30 PageID #: 128
       52.     Defendant knew or should have reasonably expected that the presence of corn and

soy in its IAMS Food is something an average consumer would consider material when purchasing

dog food that is marketed and sold as containing no grain, corn, or soy.

       53.     Thus, Defendant’s omissions and representations are false, misleading, and

reasonably likely to deceive the public and reasonable consumers, such as Plaintiffs and other

members of the Class (as defined herein), who would have no reason to expect or anticipate that

IAMS Food is not a “Grain Free,” “No Corn,” and “No Soy” recipe as promised by Defendant.

       54.     Non-disclosure and concealment of the grains, corn, and soy in the IAMS Food

coupled with the disclosures and/or misrepresentations by Defendant that the food is “Grain Free,”

and contains “No Grains,” “No Corn” and “No Soy” is intended to and does, in fact, cause

consumers to purchase a product Plaintiffs and Class members would not have purchased, or

would have paid substantially less for, had Defendant disclosed the true quality and ingredients of

the food.

       55.     As a result of these false statements, omissions, and concealment, Plaintiffs and the

Class purchased products that have less value than what was paid for, and they accordingly

suffered legally cognizable damages proximately caused by Defendant’s misconduct.


  Academic Research Confirms Pet Food Manufacturers Sell Non-Conforming Products
       56.     Before December 2014, little or no peer-reviewed academic research was published
concerning the accuracy of dog food labels.

       57.     In December 2014, a group of researchers found that only 18% of the pet food

samples they tested completely matched the label claims with respect to the content of animal by-

products. Thus, 82% of the products analyzed by the researchers contained non-conforming

ingredients when compared to their label claims. The December 2014 study hypothesized that raw




                                                11
  Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 11 of 30 PageID #: 129
materials used in the preparation of the canned food products contained multiple protein types and

may have contributed to contamination.4

       58.     In 2016, another study looked into the issue of whether vegan pet food contained

non-conforming mammalian ingredients.5 Vegan pet foods should contain no mammalian proteins

or ingredients. The study found that half of the products tested contained non-conforming

mammalian DNA in the products and suggested that manufacturers are ultimately responsible for

maintaining adequate end product quality control to prevent such discrepancies between their

ingredients and label claims.

       59.     By 2018, research into pet food products’ label claims and the presence of non-

conforming ingredients intensified. Out of the 40 products analyzed in one study, the ingredients

of only 10 products correctly matched their label.6 Of the remaining 30 products, 5 did not contain

the declared animal species ingredients and 23 others revealed the presence of undeclared animal

species. Two of the products’ labels were vague and their accuracy was indeterminable. This 2018

study found that mislabeling was an especially widespread problem in pet foods used for

“elimination diets” (i.e. used to investigate food allergies). In this 2018 study, researchers

suggested that manufacturers should pay particular attention to both the selection of raw material

suppliers and the production processes for pet food due to the high risk of contamination.

       60.     A second 2018 study (conducted in Europe) tested 11 canine and feline limited
ingredient wet food products and found the presence of non-conforming ingredients in 54% of the

4
  See Ming-Kun Hsieh, et al., Detection of undeclared animal by-products in commercial canine
canned foods: Comparative analyses by ELISA and PCR-RFLP coupled with slab gel
electrophoresis or capillary gel electrophoresis, J Sci Food Agric. 2016 Mar 30; 96(5):1659-65
(completed December 31, 2014).
5
  See K. Kanakubo, et al., Determination of mammalian deoxyribonucleic acid (DNA) in
commercial vegetarian and vegan diets for dogs and cats, Journal of Animal Physiology & Animal
Nutrition, 2017 Feb;101 (1):70–74 (completed March 3, 2016).
6
 See Rebecca Ricci, et al., Undeclared animal species in dry and wet novel and hydrolyzed protein
diets for dogs and cats detected by microarray analysis, BMC Veterinary Research volume 14,
Article number: 209 (2018).


                                                12
    Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 12 of 30 PageID #: 130
products.7 This study noted that other peer-reviewed studies had found that 80% of the dry foods

analyzed contained non-conforming products. This study suggested that the high rate of cross-

contamination in dietic limited-antigen wet canine and feline foods may be due to inadequate

quality-control practices in the pet food industry and opined that the pet food industry has a legal

obligation to produce safe food for consumers. The researchers hypothesized that pet food

contamination occurs at two different points during manufacturing: 1) in the production of the feed

materials (sometimes attributable to suppliers), and 2) during the actual production of the pet food

via cross-contamination during manufacturing production lines, improper equipment cleaning, or

other production deficiencies.

       61.     In 2018, a third study summarized 18 studies, articles, and an abstract published

between July 2017 and January 2018 related to pet food ingredient testing.8 The authors concluded

that mislabeling of pet food appears rather “common” in the limited ingredient diet products that

are proposed for elimination diets. They also found that unexpected added ingredients are more

frequently detected than those missing ingredients from the label. Since 2014, virtually all

scholarly researchers have found that pet food sold to consumers frequently contains non-

conforming ingredients, and significant discrepancies between pet food products’ labeling and

their actual ingredients appears to be commonplace among pet food manufacturers.

                                    CLASS ALLEGATIONS
                                        Class Definitions9
       62.     Plaintiffs bring this action on behalf of themselves and a class (“Nationwide Class”

or “Class”) defined as follows:


7
  See Elena Pagani, et al., Cross-contamination in canine and feline dietetic limited antigen wet
diets, BMC Vet Res. 2018; 14: 283 (September 12, 2018).
8
  See Thierry Olivry and Ralf S. Mueller, Critically Appraised topic on adverse food reactions of
companion animals (5): discrepancies between ingredients and labeling in commercial pet foods,
BMC Vet Res. 2018 Jan 22;14(1):24 (completed January 22, 2018).
9
  Plaintiffs reserve the right to amend their class and subclass definitions as necessary to conform
to facts learned through discovery.

                                                13
    Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 13 of 30 PageID #: 131
               All persons residing in the United States and its territories who,
               during the maximum period of time permitted by law, purchased
               IAMS Food primarily for personal, family or household purposes,
               and not for resale.
       63.     Alternatively, Plaintiff Arnold Fishon brings this action on behalf of himself and

the members of the following subclass (“New York Subclass”):

               All persons residing in New York who, during the maximum period
               of time permitted by law, purchased IAMS Food primarily for
               personal, family or household purposes, and not for resale.
       64.     Alternatively, Plaintiff Lilly Perez brings this action on behalf of herself and the

members of the following subclass (“Tennessee Subclass”):

               All persons residing in Tennessee who, during the maximum period
               of time permitted by law, purchased IAMS Food primarily for
               personal, family or household purposes, and not for resale.
       65.     Alternatively, Plaintiff Tana Parker brings this action on behalf of herself and the

members of the following subclass (“Virginia Subclass”):

               All persons residing in Virginia who, during the maximum period
               of time permitted by law, purchased IAMS Food primarily for
               personal, family or household purposes, and not for resale.
       66.     Specifically excluded from these definitions are: (1) Defendant, any entity in which

Defendant has a controlling interest, and its legal representatives, officers, directors, employees,

assigns and successors; (2) the Judge to whom this case is assigned and any member of the Judge’s

staff or immediate family; and (3) Class Counsel.
       67.     As used herein, “Class Members” shall mean and refer to the members of the

Nationwide Class and any of the Subclasses, including Plaintiffs.

       68.     Plaintiffs seek only damages and equitable relief on behalf of themselves and the

Class Members. Plaintiffs disclaim any intent or right to seek any recovery in this action for

personal injuries, wrongful death, or emotional distress suffered by Plaintiffs and/or the Class

Members.




                                                14
  Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 14 of 30 PageID #: 132
        69.     Numerosity: Although the exact number of Class Members is uncertain and can

only be ascertained through appropriate discovery, the number is great enough such that joinder is

impracticable. The disposition of the claims of these Class Members in a single action will provide

substantial benefits to all parties and to the Court.

        70.     Typicality: The claims of the representative plaintiffs are typical in that Plaintiffs,

like all Class Members, purchased IAMS Food that was manufactured and distributed by

Defendant. Plaintiffs, like all Class Members, have been damaged by Defendant’s misconduct in

that, inter alia, they have incurred or will continue to incur damage due to purchasing a product

that contained ingredients (corn, soy, and grain) that Defendant represented were absent from the

product. Furthermore, the factual bases of Defendant’s misconduct are common to all Class

Members and represent a common thread of fraudulent, deliberate, and negligent misconduct

resulting in injury to all Class Members.

        71.     Commonality: There are numerous questions of law and fact common to Plaintiffs

and Class Members. These common legal and factual issues include the following:

                a)      Whether IAMS Food contains corn, soy, or grain;

                b)      Whether Defendant’s “GRAIN FREE” and “SOY FREE” representations

                        are false;

                c)      Whether Defendant’s “GRAIN FREE” and “SOY FREE” representations
                        are misleading;

                d)      Whether Defendant expressly warranted that the IAMS Food would

                        conform to its “GRAIN FREE” and “SOY FREE” representations;

                e)      Whether Defendant impliedly warranted that IAMS Food conforms to its

                        “GRAIN FREE” and “SOY FREE” representations;

                f)      Whether Defendant breached its warranties by making the representations

                        above;

                g)      Whether Defendant was unjustly enriched by making the representations
                        and omissions above;

                                                  15
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 15 of 30 PageID #: 133
                h)        Whether Defendant’s actions as described above violated the Magnuson-

                          Moss Warranty Act, 15 U.S.C. § 2301, et seq.;

                i)        Whether Defendant’s actions as described above violated state consumer

                          protection laws as alleged herein;

                j)        Whether Defendant should be required to make restitution, disgorge profits,

                          reimburse losses, pay damages, and pay treble damages as a result of the

                          above described practices.

       72.      Adequate Representation: Plaintiffs will fairly and adequately protect the interests

of Class Members. Plaintiffs have retained attorneys experienced in the prosecution of class

actions, including consumer and product defect class actions, and Plaintiffs intend to prosecute

this action vigorously.

       73.      Predominance and Superiority: Plaintiffs and Class Members have all suffered and

will continue to suffer harm and damages as a result of Defendant’s unlawful and wrongful

conduct. A class action is superior to other available methods for the fair and efficient adjudication

of the controversy. Absent a class action, Class Members would likely find the cost of litigating

their claims prohibitively high and would therefore have no effective remedy at law. Because of

the relatively small size of Class Members’ individual claims, it is likely that few Class Members

could afford to seek legal redress for Defendant’s misconduct. Absent a class action, Class
Members will continue to incur damages, and Defendant’s misconduct will continue without

remedy. Class treatment of common questions of law and fact would also be a superior method to

multiple individual actions or piecemeal litigation in that class treatment will conserve the

resources of the courts and the litigants and will promote consistency and efficiency of

adjudication.

       74.      Defendant has acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the Class as a whole.



                                                   16
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 16 of 30 PageID #: 134
                                     COUNT 1
                  VIOLATION OF MAGNUSON-MOSS WARRANTY ACT
                              (15 U.S.C. § 2301, et seq.)
                              (On Behalf of The Class)
        75.     Plaintiffs bring this count on behalf of themselves and the Class and incorporate

the allegations above, as if fully included herein.

        76.     As alleged above, this Court has original jurisdiction over this matter based upon

the requirements of CAFA; therefore, the Court has alternate jurisdiction over the Plaintiffs’

Magnuson-Moss Warranty Act (“MMWA”) claims.

        77.     Plaintiffs and the Class assert state law warranty claims, as permitted under section
2310(d) of the MMWA.

        78.     The MMWA allows consumers to enforce state-law written and implied warranties

in federal court, borrowing state law causes of action.

        79.     When the MMWA claim is premised on borrowed state-law claims, the MMWA

claim stands or falls with the state-law claims.

        80.     IAMS Food is a consumer product as defined in 15 U.S.C. § 2301(1).

        81.     Plaintiffs and Class members are consumers as defined in 15 U.S.C. § 2301(3).

        82.     Plaintiffs purchased IAMS Food costing more than $5 and their individual claims

are greater than $25 as required by 15 U.S.C. §§ 2302(e) and 2310(d)(3)(A).

        83.     Defendant is a supplier and warrantor as defined in 15 U.S.C. §§ 2301(4) and (5).
Each of the state codes defines a warrantor as “[a]ny affirmation of fact or promise made by the

seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates

an express warranty that the goods shall conform to the affirmation or promise.” N.Y. U.C.C. Law

§ 2-313(1)(a); Tenn. Code Ann. § 47–2–313(1)(a); Va. Code Ann. § 8.2-313(1)(a).

        84.     In connection with the sale of IAMS Food, Defendant issued written warranties as

defined in 15 U.S.C. § 2301(6) and the corresponding sections of the state statutes, which

warranted that the product conformed to its representations that it did not contain corn, grain, or
soy.

                                                   17
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 17 of 30 PageID #: 135
          85.     Defendant breached these written warranties because IAMS Food did in fact

contain corn, grain, and/or soy.

          86.     By reason of Defendant’s breach of the written warranties, Defendant violated the

statutory rights of Plaintiffs and Class Members pursuant to the MMWA thereby damaging

Plaintiffs and Class Members.

          87.     On June 31, 2019, Plaintiffs sent a demand letter to Defendant which outlined how

its conduct in misrepresenting the contents of IAMS Food regarding grain, soy and corn constituted

a breach of the MMWA.10

                                          COUNT 2
                               BREACH OF EXPRESS WARRANTY
                                    (On Behalf of The Class)

          88.     Plaintiffs bring this count on behalf of themselves and the Class and incorporate

the allegations above, as if fully included herein.

          89.     Defendant sold and Plaintiffs purchased IAMS Food.

          90.     Defendant represented in its marketing, advertising, and promotion of IAMS Food

that its product was “grain free[,]” and contained “no grain,” “no corn” and “no soy.”

          91.     Defendant made these representations and affirmations of fact to induce Plaintiffs

to purchase IAMS Food.
          92.     As described above, Plaintiffs were in fact induced to purchase the IAMS food by

the representations and affirmations of fact that the IAMS food was “grain free,” and contained

“no grain,” “no corn,” and “no soy.”

          93.     Accordingly, Defendant’s representations that IAMS Food was “grain free[,]” “soy

free[,]” and “corn free” became part of the basis of the bargain between Defendant and Plaintiffs.

          94.     IAMS Food did not conform to Defendant’s representations and affirmations of

fact and warranties regarding grain, soy, and corn because at all relevant times IAMS Food

contained corn, grain, and soy.

10
     A copy of the June 31, 2019 Demand is attached as Exhibit B.

                                                    18
     Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 18 of 30 PageID #: 136
          95.     At all times relevant hereto, the representations and affirmations of fact that IAMS

food was “grain free,” and contained “no grain,” “no corn,” and “no soy,” were false in that the

IAMS food contained corn, grain, and soy.

          96.     On June 31, 2019, before the filing of the Complaint, Plaintiffs sent Defendant a

pre-suit notice letter which outlined how its conduct in misrepresenting the contents of IAMS Food

regarding grain, soy and corn constituted a breach of express warranty.11

          97.     Despite Plaintiffs’ pre-suit letter Defendants failed to remedy and cure their breach

of warranty.

          98.     As a direct and proximate result of Defendant’s breaches of its express warranties

and IAMS Food’s failure to conform to the express representations, Plaintiffs and members of the

Class have been damaged. Plaintiffs and Class Members have suffered damages in that they did

not receive the product they specifically paid for and that Defendant warranted it to be. In addition,

Plaintiffs and Class Members paid a premium for a product that did not conform to the Defendant’s

representations, promises, and warranties.

                                      COUNT 3
                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                    (UCC § 2-314)
                                (On Behalf of The Class)

          99.     Plaintiffs bring this count on behalf of themselves and the Class and incorporate

the allegations above, as if fully included herein.

          100.    UCC § 2-314 states that “a warranty that the goods shall be merchantable is implied

in a contract for their sale if the seller is a merchant with respect to goods of that kind.”

          101.    UCC § 2-314 has been adopted in:
                        a.     Tennessee, Tenn. Code Ann. § 47-2-314;

                          b.      Virginia, Va. Code Ann. § 8.2-314;

                          c.      New York, N.Y. U.C.C. Law § 2-314 (McKinney).


11
     A copy of the June 31, 2019 Demand is attached as Exhibit B.

                                                    19
     Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 19 of 30 PageID #: 137
       102.    As set forth above, Plaintiffs have standing to pursue this claim as they have

suffered injury in fact and have suffered a loss of money or property as a result of Defendant’s

actions.

       103.    Defendant is a “merchant” within the meaning of UCC § 2-104 because Defendant

deals in the sale of IAMS Food and holds itself out as “having knowledge or skill peculiar to” dog

foods such as the IAMS Food.

       104.    Defendant sold and Plaintiffs purchased IAMS Food.

       105.    Defendant has misled consumers into believing IAMS Food is “grain free” and

contained “no grain,” “no corn” and “no soy,” when it in fact is not grain free and contains grains,

corn (a grain), and soy. Defendant took advantage of Plaintiffs’ trust and confidence in its IAMS

brand, and deceptively included ingredients represented not to be within its products.

       106.    To be merchantable, a good must “[p]ass without objection in the trade under the

contract description,” be “fit for the ordinary purposes for which such goods are used,” be

“adequately contained, packaged, and labeled as the agreement may require,” and “[c]onform to

the promises or affirmations of fact made on the container or label if any.” UCC § 2-314.

       107.    When sold by Defendant, IAMS Food was not merchantable, did not pass without

objection in the trade under the label description, was not of adequate quality within that

description, was not fit for the ordinary purposes for which such goods are used, and did not
conform to the promises or affirmations of fact made on the container or label. For these reasons,

Defendant breached the implied warranty of merchantability.

       108.    Within a reasonable time after Plaintiffs knew or should have known that the

product was not fit for such purpose and/or was not otherwise merchantable as set forth above,

Plaintiffs gave Defendant notice thereof.

       109.    Defendant’s intended beneficiaries of these implied warranties were ultimately

Plaintiffs and Classes, not distributors who sold Defendant’s IAMS Food. In addition, Defendant’s

warranties provided on the labels of the IAMS Food are in no way designed to apply to the
distributors that purchase the IAMS Food in bulk and then sell them on an individual basis to each

                                                20
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 20 of 30 PageID #: 138
consumer. Individual consumers are the ones who ultimately review the bags of IAMS Food with

the labels, which Defendant knows, prior to making any purchasing decisions. As a result, these

warranties are specifically designed to benefit the individual consumer who purchases the IAMS

Food.

         110.   Plaintiffs and the Classes sustained damages as a direct and proximate result of

Defendant’s breach in that Plaintiffs paid a premium for IAMS Food that they would not have

otherwise spent. Plaintiffs also did not receive the value of the product they paid for—the IAMS

Food is worthless or worth far less than Defendant represents due to its misbranding.

         111.   Plaintiffs and the Classes have sustained, are sustaining, and will sustain damages,

as well as related damages alleged herein if Defendant continues to engage in such deceptive,

unfair, and unreasonable practices.

         112.   Accordingly, Plaintiffs are entitled to injunctive relief, attorneys’ fees and costs,

and any other relief that the Court deems just and equitable.

                                            COUNT 4
                                      UNJUST ENRICHMENT
                                      (On Behalf of The Class)
         113.   Plaintiffs bring this count on behalf of themselves and the Class and repeat and

incorporate the allegations above, as if fully included herein.

         114.   This claim is pleaded in the alternative to the express warranty claim and to all

claims that rely upon the existence of a valid contract, the existence of which has not been

established or conceded.

         115.   Plaintiffs conferred benefits on Defendant by purchasing IAMS Food at a premium

price.

         116.   Defendant has knowledge of such benefits.

         117.   Defendant has been unjustly enriched in retaining the revenues derived from

Plaintiffs and Class Members’ purchases of IAMS Food. Defendant retaining these moneys under
these circumstances is unjust and inequitable because Defendant falsely and misleadingly



                                                 21
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 21 of 30 PageID #: 139
represented that its IAMS Food contained no corn, grain, or soy, when, in fact, IAMS Food did

contain corn, grain, and/or soy.

       118.    Defendant’s misrepresentations have injured Plaintiffs and Class Members because

they would not have purchased (or paid a price premium) for IAMS Food had they known the true

facts regarding IAMS Food’s ingredients.

       119.    Plaintiffs have no adequate remedy at law.

       120.    Because it is unjust and inequitable for Defendant to retain such non-gratuitous

benefits conferred on it by Plaintiffs and Class Members, Defendant must pay restitution to

Plaintiffs and Class Members, as ordered by the Court.

                                  COUNT 5
      VIOLATION OF THE NEW YORK DECEPTIVE TRADE PRACTICES ACT
                      (New York Gen. Bus. Law § 349)
                    (On Behalf of The New York Subclass)

       121.    Plaintiff Fishon asserts this Count on behalf of himself and the New York Subclass

and incorporates the allegations above, as if fully included herein.

       122.    By the acts and conduct alleged herein, Defendant committed unfair or deceptive

acts and practices by misrepresenting that IAMS Food did not contain corn, grain, or soy, when,

in fact, IAMS Food contained corn, grain, and/or soy.

       123.    Defendant’s business practice of marketing, advertising, and promoting its IAMS

Food in a misleading, inaccurate, and deceptive manner constitutes unconscionable commercial

practices, deception, and misrepresentation and, accordingly, constitutes multiple, separate

violations of Section 349 of the New York General Business Law.

       124.    In marketing, advertising, and promoting IAMS Food to consumers, including

Plaintiff Fishon and members of the New York Subclass, Defendant materially misrepresented and

omitted key aspects regarding IAMS Food throughout the United States, including the State of

New York.
       125.    The foregoing deceptive acts and practices were directed at consumers.


                                                 22
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 22 of 30 PageID #: 140
          126.    The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent the characteristics, ingredients, benefits, quality, and

nature of IAMS Food to induce consumers to purchase the same, and/or to pay a premium for the

product.

          127.    Defendant’s      unconscionable        commercial   practices,   false   promises,

misrepresentations, and omissions set forth in this Complaint are material in that they relate to

matters which reasonable persons, including Plaintiff Fishon and members of the New York

Subclass, would attach importance to in making their purchasing decisions.

          128.    Plaintiff Fishon and members of the New York Subclass were injured because: (a)

they would not have purchased IAMS Food, or would not have purchased IAMS Food on the same

terms, had they known that IAMS Food in fact contained corn, grain, or soy; (b) they paid a price

premium for IAMS Food based on Defendant’s false and misleading statements; and (c) IAMS

Food did not have the characteristics and benefits promised because it contained corn, grain, and

soy. As a result, Plaintiff Fishon and the New York Subclass have been damaged in an amount to

be proven at trial, but not less than either the purchase price of IAMS Food or the difference in

value between IAMS Food as advertised and IAMS Food as actually sold.

          129.    On June 31, 2019, Plaintiffs sent a demand letter to Defendant which outlined how

its conduct in misrepresenting the contents of IAMS Food regarding grain, soy and corn constituted
a breach of New York Gen. Bus. Law § 349.12

          130.    On behalf of himself and other members of the New York Subclass, Plaintiff Fishon

seeks to enjoin the unlawful acts and practices described herein, to recover his actual damages or

fifty dollars, whichever is greater. The Court may, in its discretion, increase the award of damages

to an amount not to exceed three times the actual damages up to one thousand dollars if the action

was willfully and knowingly, and may award reasonable attorneys’ fees.




12
     A copy of the June 31, 2019 Demand is attached as Exhibit B.

                                                    23
     Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 23 of 30 PageID #: 141
                                              COUNT 6
                                      FALSE ADVERTISING
                                  (New York Gen. Bus. Law § 350)
                                (On Behalf of The New York Subclass)

          131.     Plaintiff Fishon brings this Count individually and on behalf of the members of the

New York Subclass against Defendant and incorporates the allegations above, as if fully included

herein.

          132.     Based on the foregoing, Defendant has engaged in consumer-oriented conduct that

is deceptive or misleading in a material way and which constitutes false advertising in violation of
Section 350 of the New York General Business Law.

          133.     Defendant’s false, misleading, and deceptive statements and representations of fact

include but are not limited to the representations that IAMS Food was “grain free,” and contains

“no grain,” “no corn,” and “no soy.” Defendant also directed these representations to consumers.

          134.     Defendant’s false, misleading, and deceptive statements and representations of

fact—including but not limited to representations that IAMS Food was “grain free,” and contains

“no grain,” “no corn,” and “no soy”—were and are likely to mislead a reasonable consumer acting

reasonably under the circumstances.

          135.     Defendant’s false, misleading, and deceptive statements and representations of

fact—including but not limited to the representations that IAMS Food was “grain free,” and

contains “no grain,” “no corn,” and “no soy”—have resulted in consumer injury or harm to the

public interest.

          136.     Plaintiff Fishon and members of the New York Subclass have been injured because:

(a) they would not have purchased IAMS Food had they known that the product contained corn,

grain, or soy; (b) they paid a price premium for IAMS Food based on Defendant’s false and

misleading statements; and (c) IAMS Food did not have the characteristics and benefits promised

because it contained corn, grain, and/or soy. As a result, Plaintiff Fishon and the New York
Subclass have been damaged in an amount to be proven at trial, but not less than either the full


                                                   24
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 24 of 30 PageID #: 142
purchase price of IAMS Food, or the difference in value between IAMS Food as advertised and

IAMS Food as actually sold.

          137.    As a result of Defendant’s false, misleading, and deceptive statements and

representations of fact, including but not limited to the representations that IAMS Food was “grain

free” and “soy free,” Plaintiff Fishon and members of the New York Subclass have suffered and

continue to suffer economic injury.

          138.    Plaintiff Fishon and members of the New York Subclass suffered an ascertainable

loss caused by Defendant’s misrepresentations because they paid more for IAMS Food than they

would have had they known the truth about the product.

          139.    On June 31, 2019, Plaintiffs sent a demand letter to Defendant which outlined how

its conduct in misrepresenting the contents of IAMS Food regarding grain, soy and corn constituted

a breach of New York General Business Law Section 350.13

          140.    On behalf of himself and other members of the New York Subclass, Plaintiff Fishon

seeks to enjoin Defendant’s unlawful acts and practices described herein, to recover all damages

permitted by statute and reasonable attorneys’ fees.

                                        COUNT 7
                 VIOLATIONS OF VIRGINIA CONSUMER PROTECTION ACT,
                              Va. Code Ann. § 59.1-196, et seq.
                            (On Behalf of the Virginia Subclass)

          141.    Plaintiff Tana Parker brings this Count on behalf of herself and the Virginia

Subclass against Defendant and incorporates the allegations above, as if fully included herein.

          142.    The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception, fraud,

false pretense, false promise, or misrepresentation in connection with a consumer transaction.”

Va. Code Ann. § 59.1-200(14).




13
     A copy of the June 31, 2019 Demand is attached as Exhibit B.

                                                    25
     Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 25 of 30 PageID #: 143
        143.   By the acts and conduct alleged herein, Defendant committed unfair or deceptive

acts and practices by misrepresenting that IAMS Food did not contain corn, grain, or soy, when,

in fact, IAMS Food did contain corn, grain, and/or soy.

        144.   Defendant’s business practices of marketing, advertising, and promoting IAMS

Food in a misleading, inaccurate, and deceptive manner constitutes unconscionable commercial

practices, deception, and misrepresentations, and, thus, results in multiple, separate violations of

Va. Code Ann. § 59.1-200(A).

        145.   In marketing, advertising, and promoting IAMS Food to consumers, including

Plaintiff Parker and members of the Virginia Subclass, Defendant made the material

misrepresentations and omissions set forth in this Complaint throughout the United States,

including in the State of Virginia.

        146.   Defendant’s false, misleading, and deceptive statements and representations of fact

were and are directed at consumers.

        147.   Defendant’s false, misleading, and deceptive statements and representations of fact

were and are likely to mislead a reasonable consumer acting reasonably under the circumstances.

        148.   Defendant’s false, misleading, and deceptive statements and representations of fact

have resulted in consumer injury or harm to the public interest.

        149.   The foregoing deceptive acts and practices are misleading in a material way
because they fundamentally misrepresent the characteristics, ingredients, benefits, quality, and

nature of IAMS Food to induce consumers to purchase the same, and/or to pay a premium for the

same.

        150.   Defendant’s      unconscionable        commercial   practices,    false    promises,

misrepresentations, and omissions set forth in this Complaint are material in that they relate to

matters which reasonable persons, including Plaintiff Parker and members of the Virginia

Subclass, would attach importance in their purchasing decisions.

        151.   Plaintiff Parker and members of the Virginia Subclass were injured because: (a)
they would not have purchased IAMS Food, or would not have purchased IAMS Food on the same

                                                 26
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 26 of 30 PageID #: 144
terms, had they known that the products in fact contained corn, grain, or soy; (b) they paid a price

premium for IAMS Food based on Defendant’s false and misleading statements; and (c) IAMS

Food did not have the characteristics and benefits promised because it contained corn, grain, and

soy. As a result, Plaintiff Parker and the Virginia Subclass have been damaged in an amount to be

proven at trial, but not less than either the purchase price of IAMS Food or the difference in value

between IAMS Food as advertised and IAMS Food as actually sold.

       152.    On behalf of herself and other members of Virginia Subclass, Plaintiff Parker seeks

to enjoin the unlawful acts and practices described herein, to recover her actual damages or fifty

dollars, whichever is greater, three times actual damages, and reasonable attorneys’ fees.

                                     RELIEF DEMANDED


       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

a judgment against Defendant, as follows:

        a.      For an order certifying the Class and Subclasses under Rule 23 of the Federal Rules

                of Civil Procedure and naming Plaintiffs as Class representatives and Plaintiffs’

                attorneys as Class Counsel;

        b.      For an order declaring that Defendant’s conduct violates the statutes referenced

                herein;

        c.      For an order finding in favor of Plaintiffs and the Class on all counts asserted

                herein;

        d.      For compensatory, statutory, and punitive damages in amounts to be determined

                by the Court and/or jury;

        e.      For prejudgment interest on all amounts awarded;

        f.      For an order of restitution and all other forms of equitable monetary relief;

        g.      For injunctive relief as pleaded or as the Court may deem proper; and


                                                27
  Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 27 of 30 PageID #: 145
    h.       For an order awarding Plaintiffs and the Class their reasonable attorneys’ fees,

             expenses and costs of suit.

                                   JURY TRIAL DEMANDED

         Plaintiffs demand a trial by jury on all claims so triable.


   Dated: December 20, 2019                 Respectfully submitted,

                                            GREG COLEMAN LAW PC
                                            /s/ Lisa A. White
                                            Lisa A. White, TN Bar # 026658

                                            Gregory F. Coleman, TN Bar # 014092
                                            Lisa A. White, TN Bar # 026658
                                            GREG COLEMAN LAW PC
                                            First Tennessee Plaza
                                            800 S. Gay Street, Suite 1100
                                            Knoxville, TN 37929
                                            Tel: 865-247-0080
                                            Fax: 865-522-0049
                                            greg@gregcolemanlaw.com
                                            lisa@gregcolemanlaw.com

                                            Gary E. Mason *
                                            Danielle L. Perry*
                                            J. Hunter Bryson*
                                            WHITFIELD BRYSON & MASON, LLP
                                            5101 Wisconsin Avenue NW, Suite 305
                                            Washington, DC 20016
                                            Tel: 202-640-1168
                                            Fax: 202-429-2294
                                            gmason@wbmllp.com
                                            dperry@wbmllp.com
                                            hunter@wbmllp.com

                                            Jonathan Shub*
                                            KOHN, SWIFT & GRAF, P.C.
                                            1600 Market Street, Suite 2500
                                            Philadelphia, PA 19103
                                            Tel: (215) 238-1700
                                            jshub@kohnswift.com



                                               28
Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 28 of 30 PageID #: 146
                                 Jeffrey S. Goldenberg*
                                 Todd B. Naylor*
                                 GOLDENBERG SCHNEIDER L.P.A.
                                 One West Fourth Street, 18th Floor
                                 Cincinnati, OH 45202
                                 Tel: (513) 345-8291
                                 Fax: (513) 345-8294
                                 jgoldenberg@gs-legal.com

                                 Charles E. Schaffer*
                                 LEVIN, SEDRAN & BERMAN, LLP
                                 510 Walnut Street, Suite 500
                                 Philadelphia, PA 19106
                                 Tel: (215) 592-1500
                                 Fax: (215) 592-4663
                                 cschaffer@lfsblaw.com

                                 Philip Friedman*
                                 FRIEDMAN LAW OFFICES
                                 2001 L Street NW, Suite 400
                                 Washington, DC 20036
                                 Tel: (202)-293-4175


                                 * pro hac vice

                                 Attorneys for Plaintiffs




                                   29
Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 29 of 30 PageID #: 147
                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certifies that on December 20, 2019, I electronically

filed a copy of the foregoing First Amended Complaint with the Clerk of the District Court using

the CM/ECF system, which sent notification of such filing to all parties registered with the Court’s

electronic filing system.

 Ryan T. Holt, Esq.                                Gary E. Mason, Esq.
 SHERRARD ROE VOIGT & HARBISON, PLC                Danielle L. Perry, Esq.
 150 3rd Avenue South, Suite 1100                  J. Hunter Bryson
 Nashville, TN 37201                               WHITFIELD BRYSON & MASON, LLP
 T: 615-742-4512                                   5101 Wisconsin Avenue NW, Suite 305
 rholt@srvhlaw.com                                 Washington, DC 20016
                                                   T: 202-640-1168
 David A. Forkner, Esq.                            gmason@wbmllp.com
 WILLIAMS & CONNOLLY LLP                           dperry@wbmllp.com
 725 Twelfth Street, N.W.                          hunter@wbmllp.com
 Washington, DC 20005
 T: 202-434-5000
 dforkner@wc.com                                   Jeffrey S. Goldenberg, Esq.
                                                   GOLDENBERG SCHNEIDER L.P.A.
 Jonathan Shub, Esq.                               One West Fourth Street, 18th Floor
 KOHN, SWIFT & GRAF, P.C.                          Cincinnati, OH 45202
 1600 Market Street, Suite 2500                    T: 513-345-8291
 Philadelphia, PA 19103                            jgoldenberg@gs-legal.com
 T: 215-238-1700
 jshub@kohnswift.com
                                                   Philip Friedman, Esq.
 Charles E. Schaffer, Esq.                         FRIEDMAN LAW OFFICES
 LEVIN, SEDRAN & BERMAN, LLP                       2001 L Street NW, Suite 400
 510 Walnut Street, Suite 500                      Washington, DC 20036
 Philadelphia, PA 19106                            T: 202-293-4175
 T: 215-592-1500
 cschaffer@lfsblaw.com




                                                     /s/ Lisa W. White
                                                     Lisa A. White




                                                30
   Case 3:19-cv-00816 Document 27 Filed 12/20/19 Page 30 of 30 PageID #: 148
